J-S63033-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ISIAH GARRETT,

                            Appellant                    No. 192 MDA 2014


              Appeal from the Judgment of Sentence April 5, 2013
               in the Court of Common Pleas of Dauphin County
               Criminal Division at No.: CP-22-CR-0002964-2011


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                              FILED JANUARY 14, 2015

        Appellant, Isiah Garrett, appeals from the judgment of sentence

imposed following his jury conviction of second-degree murder, robbery (two

counts), conspiracy to commit robbery, simple assault, and recklessly

endangering another person.1             Counsel for Appellant has petitioned to

withdraw on the ground that Appellant’s issues on appeal are wholly

frivolous.2 We grant counsel’s petition to withdraw and affirm the judgment

of sentence.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 2502(b), 3701(a)(1)(i), 903(c), 2701(a)(3), and 2705,
respectively.
2
  See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J-S63033-14



      This case arises from the shooting death of Kendrell Washington. The

relevant facts and procedural history are as follows.     On November 16,

2010, at approximately 8:30 p.m., Mr. Washington and Paris Stanback

agreed to meet to purchase and smoke a $5.00 bag of marijuana. They met

at a convenience store at the corner of 16th and Market Streets in

Harrisburg. As the men walked north on 16th street, Appellant approached

them holding a revolver. He pointed the gun at them and demanded that

they “give up the weed.” (N.T. Trial, 2/26/13, at 67). He ordered them to

“get the fuck on the ground.”    (Id.).   Mr. Washington told Appellant that

they did not have any marijuana and he and Stanback dropped to the

ground. Mr. Washington reached into his pocket and gave Appellant his cell

phone. Mr. Stanback closed his eyes and heard the sound of a gun clicking.

Appellant fired a single bullet, which entered the back of Mr. Washington’s

head, killing him. Appellant said “did I sleep that little nigger[?]” and ran

from the scene. (Id. at 70). Witness Veronica Vinson was walking nearby

on 16th street at that time. She heard a gunshot and then observed three

men run past her.

      On December 10, 2010, police officers executed a search warrant on

Appellant’s residence.   They recovered two revolvers in close proximity to

ammunition from his bedroom.      On February 4, 2011, police showed Ms.

Vinson a photo array, and she identified Appellant as the last of the three

men that ran past her on the night of the incident.




                                    -2-
J-S63033-14



        On February 25, 2013, Appellant proceeded to a jury trial.             On

February 28, 2013, the jury found him guilty of the above-stated offenses.

On April 5, 2013, the trial court sentenced Appellant to a term of life

imprisonment. Appellant filed a direct appeal, which this Court dismissed on

June 26, 2013 for failure to file a docketing statement. See Pa.R.A.P. 3517.

On August 16, 2013, Appellant filed a pro se petition for writ of habeas

corpus, which the court treated as a Post-Conviction Relief Act (“PCRA”)3

petition.   The court appointed counsel, who filed a supplemental petition

seeking reinstatement of Appellant’s direct appeal rights.         On January 14,

2014, the trial court granted Appellant’s petition and reinstated his right to

file a direct appeal nunc pro tunc. This timely appeal followed.4

        On June 20, 2014, counsel for Appellant filed an Anders brief and a

petition to withdraw as counsel.               On July 11, 2014, because counsel’s

petition did not fully comply with the technical requirements of Anders, this

Court issued a per curiam order directing him to file an amended petition.

On July 22, 2014, counsel filed an amended petition to withdraw stating his
____________________________________________


3
    42 Pa.C.S.A. §§ 9541-46.
4
  In response to the trial court’s concise statement order, counsel filed a
statement of intent to file an Anders/McClendon brief in lieu of a concise
statement. See Pa.R.A.P. 1925(c)(4). On March 24, 2014, the court filed a
letter in lieu of a Rule 1925(a) opinion, stating that, in accordance with its
general practice when counsel files such statement, it would refrain from
producing an opinion unless directed to do so by this Court. (See Trial Court
Letter, 3/24/14, at 1); see also Pa.R.A.P. 1925(a).




                                           -3-
J-S63033-14



belief that this appeal is wholly frivolous.     (See Amended Petition to

Withdraw as Counsel, 7/22/14, at iv ¶ 15). Counsel has submitted to this

Court a copy of his letter to Appellant, enclosing a copy of the Anders brief,

informing him of the petition to withdraw, and advising him of his right to

retain new counsel or proceed with the appeal pro se.        (See Motion to

Withdraw as Counsel, 6/20/14, at iv ¶ 14, Exhibit A).      Appellant has not

responded.

     [I]n the Anders brief that accompanies . . . counsel’s petition to
     withdraw, counsel must:        (1) provide a summary of the
     procedural history and facts, with citations to the record; (2)
     refer to anything in the record that counsel believes arguably
     supports the appeal; (3) set forth counsel’s conclusion that the
     appeal is frivolous; and (4) state counsel’s reasons for
     concluding that the appeal is frivolous. Counsel should articulate
     the relevant facts of record, controlling case law, and/or statutes
     on point that have led to the conclusion that the appeal is
     frivolous.

Santiago, supra at 361.

         Anders counsel must also provide a copy of the Anders
     petition and brief to the appellant, advising the appellant of the
     right to retain new counsel, proceed pro se or raise any
     additional points worthy of this Court’s attention.

          If counsel does not fulfill the aforesaid technical
     requirements of Anders, this Court will deny the petition to
     withdraw and remand the case with appropriate instructions
     (e.g., directing counsel to either comply with Anders or file an
     advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
     petition and brief satisfy Anders, we will then undertake our
     own review of the appeal to determine if it is wholly frivolous. If
     the appeal is frivolous, we will grant the withdrawal petition and
     affirm the judgment of sentence. However, if there are non-
     frivolous issues, we will deny the petition and remand for the
     filing of an advocate’s brief.


                                    -4-
J-S63033-14



Commonwealth v. O’Malley, 957 A.2d 1265, 1266 (Pa. Super. 2008)

(citations omitted).

      In the instant case, counsel has complied with the Anders and

Santiago requirements.     He has submitted a brief that summarizes the

case, (see Anders Brief, at 9-17); referred to anything that might arguably

support the appeal, (see id. at 18-19, 21-22); and set forth his reasoning

and conclusion that the appeal is frivolous, (see id. at 20-22).         See

Santiago, supra at 361.      Counsel has filed a petition to withdraw, sent

Appellant a letter advising that he concluded that there are no non-frivolous

issues, provided him with a copy of the Anders brief, and notified him of his

right to retain new counsel or proceed pro se.    Because counsel’s petition

and brief satisfy the requirements of Anders and Santiago, we will

undertake our own review of the appeal to determine if it is wholly frivolous.

See O’Malley, supra at 1266.

      The Anders brief raises two issues for our review challenging the

sufficiency of the evidence to support Appellant’s second-degree murder

conviction.

      A.    Whether the evidence at trial was insufficient to support
      Appellant’s conviction for second-degree murder because the
      Commonwealth failed to establish that [Appellant] was the actor
      who shot and killed Kendrell Washington during the course of an
      alleged robbery?

      B.   Whether the evidence at trial was insufficient, as a matter
      of law, to support Appellant’s conviction for second-degree
      murder because the Commonwealth failed to establish that
      [Appellant] intended to kill Kendrell Washington?


                                    -5-
J-S63033-14



(Anders Brief, at 8).5

               The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial in
        the light most favorable to the verdict winner, there is sufficient
        evidence to enable the fact-finder to find every element of the
        crime beyond a reasonable doubt. In applying the above test,
        we may not weigh the evidence and substitute our judgment for
        the fact-finder.     In addition, we note that the facts and
        circumstances established by the Commonwealth need not
        preclude every possibility of innocence. Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless the
        evidence is so weak and inconclusive that as a matter of law no
        probability of fact may be drawn from the combined
        circumstances. The Commonwealth may sustain its burden of
        proving every element of the crime beyond a reasonable doubt
        by means of wholly circumstantial evidence.          Moreover, in
        applying the above test, the entire record must be evaluated and
        all evidence actually received must be considered. Finally, the
        finder of fact while passing upon the credibility of witnesses and
        the weight of the evidence produced, is free to believe all, part
        or none of the evidence.

Commonwealth v. Cahill, 95 A.3d 298, 300 (Pa. Super. 2014) (citation

omitted).

        In both of his issues on appeal, Appellant challenges the sufficiency of

the evidence to support his second-degree murder conviction. (See Anders

Brief, at 19-22). He first argues that the Commonwealth failed to establish

that he was the individual who shot Mr. Washington because there was no

credible evidence identifying him as the shooter. (See id. at 19). He next

argues that the evidence was insufficient because the Commonwealth failed


____________________________________________


5
    We will address these issues together because they are related.



                                           -6-
J-S63033-14



to prove that he intended to kill Mr. Washington during the course of the

robbery. (See id. at 21-22). These issues do not merit relief.

      The Pennsylvania Crimes Code defines the crime of second-degree

murder as follows:

      (b) Murder of the second degree.—A criminal homicide
      constitutes murder of the second degree when it is committed
      while defendant was engaged as a principal or an accomplice in
      the perpetration of a felony.

18 Pa.C.S.A. § 2502(b).

      The predicate felony in the instant matter is robbery, graded as a

felony of the first degree. See 18 Pa.C.S.A. § 3701(a)(1)(i), (b)(1). The

Code defines the offense of robbery, in relevant part, as follows:

      (a) Offense defined.—

          (1) A person is guilty of robbery if, in the course of
      committing a theft, he:

                  (i)   inflicts serious bodily injury upon
                   another;

                                  *    *    *

            (2) An act shall be deemed “in the course of committing a
      theft” if it occurs in an attempt to commit theft or in flight after
      the attempt or commission.

18 Pa.C.S.A. § 3701(a)(1)(i), (2).

           Murder of the second degree is a criminal homicide
      committed while a defendant was engaged as a principal or an
      accomplice in the perpetration of a felony. 18 Pa.C.S.A. §
      2502(b). 18 Pa.C.S.A. § 2502(d) defines perpetration of a
      felony as:



                                      -7-
J-S63033-14


                [t]he act of the defendant in engaging in or
          being an accomplice in the commission of, or an
          attempt to commit, or flight after committing, or
          attempting to commit robbery, rape, or deviate
          sexual intercourse by force or threat of force, arson,
          burglary or kidnapping.
     18 Pa.C.S.A. § 2502(d).

     The malice or intent to commit the underlying crime is
     imputed to the killing to make it second-degree murder,
     regardless of whether the defendant actually intended to
     physically harm the victim.

                                 *     *   *

                When an actor engages in one of the
          statutorily enumerated felonies and a killing occurs,
          the law, via the felony-murder rule, allows the finder
          of fact to infer the killing was malicious from the fact
          the actor was engaged in a felony of such a
          dangerous nature to human life because the actor,
          as held to the standard of a reasonable man, knew
          or should have known that death might result from
          the felony.

     . . . [O]ur Supreme Court [has] explained that not only the
     killer, but all participants in a felony . . . are equally guilty
     of felony murder when a killing by a felon occurs.

            The statute defining second degree murder does not
     require that a homicide be foreseeable; rather, it is only
     necessary that the accused engaged in conduct as a principal or
     an accomplice in the perpetration of a felony. Whether evidence
     sufficiently indicates that a killing was in furtherance of a
     predicate felony can be a difficult question. The question of
     whether the killing was in furtherance of the conspiracy is a
     question of proof for the jury to resolve. It does not matter
     whether the appellant anticipated that the victim would be killed
     in furtherance of the conspiracy.       Rather, the fact finder
     determines whether the appellant knew or should have known
     that the possibility of death accompanied a dangerous
     undertaking.



                                     -8-
J-S63033-14



Commonwealth v. Lambert, 795 A.2d 1010, 1022-23 (Pa. Super. 2002),

appeal denied, 805 A.2d 521 (Pa. 2002) (case citations omitted; emphases

added); see also Commonwealth v. Olds, 469 A.2d 1072, 1076 (Pa.

Super. 1983) (“The malice required for felony-murder is not a specific intent

to kill.”) (citation omitted).

      Here, Paris Stanback testified that he was walking down the street

with Washington when a man with a revolver in his hand demanded that

they give him marijuana, and ordered them to the ground. (See N.T. Trial,

2/26/13, at 65-67).      Mr. Stanback testified that he observed Washington

give the man his cell phone, and Stanback closed his eyes and heard the

sound of a gun clicking, followed by the sound of a single gunshot. (See id.

at 68-70).    He stated that he heard the man say “did I sleep that little

nigger[?]” and observed him flee the scene.     (Id. at 70; see id. at 71).

Although Stanback acknowledged that he purposefully did not focus on the

gunman’s face and that he closed his eyes during most of the episode

because he feared for his life, he also testified that the man did not have

anything covering his head or face and that he appeared to be acting alone.

(See id. at 66, 68-69, 78).

      Veronica Vinson testified that on the night of the incident at

approximately 8:40 p.m., she was walking home from a bar traveling north

on 16th street. (See id. at 142-43). She observed three people standing

one block north of her and then heard a voice shout “get the fuck down on

the ground.” (Id. at 145; see id. at 144, 150-51). She heard the sound of

                                     -9-
J-S63033-14



a single gunshot, and observed three men run past her at a distance of

approximately six to seven feet away.         (See id. at 146-47, 157).   She

testified that she was able to see the men’s faces as they ran past her and

she made eye contact with all three men. (See id. at 148, 164). In a photo

array presented to her, she identified Appellant as the third man in the

group to run past her immediately after she heard the gun shot. (See id. at

156-57, 159, 165).

     Tyrek Smith, Appellant’s first cousin, testified that on the night of the

incident, Appellant admitted that:

     he seen [sic] two guys that looked like they were doing a
     transaction to him and he wanted to go rob them and he laid
     both of them down and he tried I guess to shoot and the gun
     jammed. So he tried to hit the guy in the back of the head and
     the gun accidentally went off.

(N.T. Trial, 2/27/13, at 200-01).      Smith further testified that Appellant

directed their friend Sayid Hall not to use Washington’s cell phone because

he obtained it during the robbery. (See id. at 206, 220).

     Corporal Shawn Williams testified that police recovered two revolvers

in close proximity to ammunition from Appellant’s bedroom during the

search of his residence.   (See id. at 240-41, 243-44).     Ballistics analysis

showed that one of the revolvers was compatible with the bullet that killed

Mr. Washington. (See id. at 250-52, 255).

     Maurice Jackson was the sole defense witness at trial and he stated

that he had shared a prison cell with Appellant’s friend, Sayid Hall.     (See



                                     - 10 -
J-S63033-14



N.T. Trial, 2/28/13, at 323). Jackson testified that Hall admitted to shooting

Mr. Washington in the back of the head. (See id. at 324).

      Based on the foregoing, and viewing the evidence in the light most

favorable to the Commonwealth, see Cahill, supra at 300, we conclude

that Appellant’s challenges to the sufficiency of the evidence lack merit. The

record fully supports the jury’s finding that Appellant was involved in the

armed robbery of Stanback and Washington when Washington’s killing

occurred. Appellant’s assertion that he was not the individual who actually

shot Mr. Washington is immaterial given the overwhelming evidence that he

was actively engaged in robbing Stanback and Washington, resulting in

Washington’s death.     See Lambert, supra at 1022-23; see also 18

Pa.C.S.A. § 2502(b) (permitting conviction where individual acted as

principal or accomplice in felony).     Likewise, Appellant’s argument with

respect to his lack of intent to kill Washington is meritless; as stated above,

the intent to commit the underlying robbery is imputed to the killing to make

it second-degree murder, regardless of whether Appellant actually intended

to physically harm Washington.         See Lambert, supra at 1022-23.

Accordingly, Appellant’s challenges to the sufficiency of the evidence do not

merit relief.   Furthermore, after independent review of the record, we

determine that there are no other non-frivolous bases for appeal, and this

appeal is “wholly frivolous.” O’Malley, supra at 1266.

      Judgment of sentence affirmed.         Petition for leave to withdraw as

counsel granted.

                                    - 11 -
J-S63033-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2015




                          - 12 -